Case: 21-10936      Document: 00516116683          Page: 1   Date Filed: 12/03/2021




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 3, 2021
                                    No. 21-10936
                                                                         Lyle W. Cayce
                                                                              Clerk
   In re: Joel Rodriguez,

                                                                         Movant.


                          Motion for an order authorizing
                      the United States District Court for the
                       Northern District of Texas to consider
                       a successive 28 U.S.C. § 2255 motion


   Before Stewart, Haynes and Ho, Circuit Judges.
   Per Curiam:
          Joel Rodriguez, federal prisoner # 42309-177, moves for authorization
   to file a successive 28 U.S.C. § 2255 motion challenging his conviction for
   possession of a firearm by a prohibited person in violation of 18 U.S.C.
   §§ 922(g)(1) and 924(e)(1). He seeks to raise a claim pursuant to Borden
   v. United States, 141 S. Ct. 1817 (2021).
          To obtain authorization to file a second or successive § 2255 motion,
   Rodriguez must make a prima facie showing that his proffered § 2255 motion
   relies on either (1) “newly discovered evidence that, if proven and viewed in
   light of the evidence as a whole, would be sufficient to establish by clear and
   convincing evidence that no reasonable factfinder would have found the
   movant guilty of the offense,” or (2) “a new rule of constitutional law, made
   retroactive to cases on collateral review by the Supreme Court, that was
Case: 21-10936     Document: 00516116683           Page: 2   Date Filed: 12/03/2021




                                    No. 21-10936


   previously unavailable.” § 2255(h); see 28 U.S.C. § 2244(b)(3)(C); Reyes-
   Requena v. United States, 243 F.3d 893, 897-99 (5th Cir. 2001). Borden does
   not provide a basis on which Rodriguez may obtain authorization under
   § 2255(h)(2) because it did not announce a new rule of constitutional law but
   instead addressed a question of statutory construction. See Borden, 141 S. Ct.
   at 1825; see also In re Cain, No. 21-13241, 2021 U.S. App. LEXIS 30205 *6
   (11th Cir. Oct. 7, 2021)(“The Supreme Court’s interpretation of a
   substantive criminal statute, using established rules of statutory
   construction, does not announce a new rule of constitutional law . . . .”); In
   re Salas, 888 F.3d 150, 150-51 (5th Cir. 2018); Reyes-Requena, 243 F.3d at 900.
          Accordingly, because Rodriguez fails to make the requisite showing
   under § 2255(h), IT IS ORDERED that his motion for authorization is
   DENIED.




                                         2